Title: To George Washington from Clement Biddle, 17 September 1788
From: Biddle, Clement
To: Washington, George



Dear General
Philad[elphia] Sept: 17. 1788.

Since I wrote you respecting the Winter barley for seed I find Mr Morris has some at his farm where I can be supplied if Capt. Ellwood arrives in time—One Vessel put up for Alexandria but finding little freight altered her Voyage to James river therefore no Conveyance has Offered since your Order came to hand—The Wire work for the Wheat fans is ready for the first Vessel.
The inclosed Letter from Mr Dubey is from a Swiss Gentleman of respect—Your answer under Cover to me will safely reach him. I am with great respect Your Excellencys Mo: Obed. serv.

Clement Biddle


The Ordinance for organizing the new Government & fixing the meeting at New York Came from Congress to the Speaker of our Assembly last Evening.

